DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 1/13/22 wherein:
Claims 19-34 are currently pending;
Claims 1-18 have been cancelled;
Claims 19-34 have been added.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. (US 11,256,250). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims 19-34 of the copending and claims 1-17 of the US Patent  (US 11,256,250) show e.g. a first mobile robot having an antenna configured to transmit and receive a signal, and a second mobile robot comprising a main body, and a first antenna and a second antenna disposed on a front area of the main body, the first antenna and the second antenna being configured to transmit and receive signals to and from the antenna of the first mobile robot, wherein the second mobile robot comprises a control unit configured to determine a relative position of the first mobile based on an intensity of the signal from the first mobile robot received by the first antenna and the second antenna.  Although claims 1-17 of US Patent No. (US 11,256,250) have additional features.  However, it has been held that deleting elements when the function of element is not desired is obvious. See MPEP 2144.04 Section II.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 119-34 of the copending application to arrive at the claims 1-17 of the US Patent No. US 11,256,250 because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-24, 28-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over JEON ET AL (2014/0203197) in view of KIM ET AL (US 2007/0298814).  Herein after JEON and KIM.
As for independent claim 19, JEON discloses a plurality of autonomous mobile robots, comprising: a first mobile robot having an antenna configured to transmit and receive a signal {see at least abstract, figures 1-2}; and a second mobile robot comprising a main body, having a plurality of emitting parts and plurality of receiving parts (see at least figure 2, pars. 0059-0060}, and wherein the second mobile robot comprises a control unit configured to determine a relative position of the first mobile robot using the signal received by the plurality of the emitting and receiving parts {see at least abstract, figures 1-2, pars. 0003, 0054, 0131}.
JEON discloses claimed invention as indicated above except for the first robot has one antenna and the second robot has two antennas.  However, KIM suggests a position recognition method and system which includes the unit 200 has one antenna u and unit two has two antennas as shown at least in figures 3-5, 7A and 10.  It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to incorporate the teaching of KIM into the system of JEON in order to provide the system with the enhanced capacity of determining more accurately relative position of the robot using the antennas set up as suggested by KIM.
As for dep. claims 20-21 which KIM discloses the first antenna and the second antenna are disposed to be symmetric to each other in right and left directions with respect to the from area and the main body {see KIM at least figure 7A and pars. 0056, 0074}.
As for dep. claims 22-23 which discloses an intensity of the signal received in the first antenna or the second antenna is reduced when the signal is received through the main body, an intensity of the signal received in the first antenna and the second antenna without passing through the main body after being output from the antenna of the first mobile robot is stronger than an intensity of the signal received in the first antenna and the second antenna through the main body after being output from the antenna of the first mobile robot.  It would have been obvious that an intensity of the signal received in the first antenna or the second antenna is reduced when the signal is received through the main body since the further the signal will be reduced and via versa. 
As for dep. claims 24 and 34, JEON/KIM discloses the control unit of the second mobile robot is configured to output a first signal to the first mobile robot through at least one of the first antenna or the second antenna; receive a second signal output from the antenna of the first mobile robot in each of the first antenna and the second antenna, and determine a first distance between the antenna of the first mobile robot and the first antenna and a second distance between the antenna of the first mobile robot and the second antenna when the second signal is received in reach of the first antenna and the second antenna {see KIM at least figures 7A-7B, 10 pars. 0073-0075, 0082-0087; JEON pars. 0054-0057}.  
As for dep. claims 28 and 31 JEON/KIM discloses that the control unit of the second mobile robot is configured to determine the relative position of the first mobile robot based on an intensity of the signal received through the first antenna and the second antenna {see JEON at least pars. 0103 and 0119}.
As for dep. claims 29-30 and 33, JEON/KIM suggest the use of Ultra –Wideband (UWB) tag and anchor as shown in KIM at least in pars. 0007-0008, 0010-0011, 0014-0015, 0022, 0025, 0072 and 0087.  
As for dep. claim 32, JEON/KIM discloses wherein the control unit of the second mobile robot is configured to determine a direction in which the first mobile robot is located with respect to a front of the second mobile robot, based on a phase difference of the signal received through the first antenna and the second antenna {see KIM at least figure 7B and pars. 0073-0075}.
Claims 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/           Primary Examiner, Art Unit 3664